                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHERIE NOELLE MANESS,                               )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )     1:17CV384
                                                    )
CITY OF HIGH POINT,                                 )
NORTH CAROLINA,                                     )
                                                    )
               Defendant.                           )


             MEMORANDUM OPINION AND RECOMMENDATION OF
                   UNITED STATES MAGISTRATE JUDGE


       This matter is before the Court on a Motion for Summary Judgment [Doc. #46] filed

by Defendant City of High Point, North Carolina (“Defendant”). In this case, Plaintiff alleges

that Defendant discriminated against her on the basis of her gender when she was not

promoted to the position of Major at the City of High Point Police Department, in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”),

and in violation of Plaintiff’s rights under the United States Constitution pursuant to 42 U.S.C.

§ 1983. For the reasons set out below, the Court concludes that Defendant has presented

legitimate non-discriminatory reasons for the promotion determinations at issue, Plaintiff has

not presented any evidence that those reasons were simply a pretext for gender discrimination,

there are no genuine issues of material fact, and as a result, Defendant’s Motion for Summary

Judgment should be granted and this case should be dismissed.
I.      FACTS, CLAIMS, AND PROCEDURAL HISTORY

        Plaintiff was sworn in as a police officer with the High Point Police Department in

1990. (Pl.’s Compl. [Doc. #1]at 4). The High Point Police Department employs approximately

280 officers and employees, with an increasingly smaller number of individuals at the highest

levels as reflected by the record (Shultz Decl. [Doc. #47-2] at 2; Position Posting [Doc. #47-

6] at 3):

                 31       Lieutenants
                 11       Captains
                 3        Majors
                 1        Chief of Police

        Plaintiff was promoted to Lieutenant in 1998 and was promoted to Captain in 2005.

(Summ. Report [Doc. #47-3].) However, since that time, she has not been selected for

promotion to Major. The most recent opening for Major was in April 2016, and when Plaintiff

was not selected for that position, she filed a grievance and then filed the present suit, alleging

that the failure to promote her to Major was based on her gender. 1 The record generally

reflects that while promotions to the positions of Lieutenant and Captain involve a formal,

more objective process, the selection of the Majors is made informally in the discretion of the

Chief of Police. The record reflects the following history of promotions to Major during the

time since Plaintiff became Captain in 2005, under three separate Police Chiefs, as follows:


        1   Plaintiff also originally asserted a claim for gender discrimination in connection with the selection of
Kenneth Schultz as Chief of Police in 2016, a position for which Plaintiff also applied. However, in her
Response Brief, Plaintiff concedes and withdraws that claim, and specifically notes that, “Following discovery
of the documentation of the objective process from the third-party contractor, plaintiff withdraws her
substantive claim concerning defendant’s failure to select her as Chief.” (Pl.’s Resp. Br. [Doc. #59] at 8 n.3.)
The record of the objective process from the third-party contractor reflects that Mr. Schultz scored higher than
Plaintiff in that process, which involved various exercises and submissions, and Mr. Schultz had the highest
assessment center score of all five final candidates. Given that Plaintiff now concedes that claim, the Court
will not discuss that claim further.
                                                             2
        Chief James Fealy (2003-2012 tenure)
               2007 opening:              Jim Tate selected
               2011 openings:             Kenneth Schultz and Eddie McCluney selected

        Chief Martin Sumner (2012-2016 tenure)
              March 2012 opening:        Lawrence Casterline selected
              March 2014 opening:        Angela Tackett selected
              March 2015 opening:        Kenneth Steele selected

        Chief Kenneth Schultz (2016-present)
               April 2016 opening:       Travis Stroud selected


        Plaintiff is specifically challenging the failure to promote her in March 2015 and April

2016, although Plaintiff contends that she was more qualified than Mr. McCluney (2011), Mr.

Casterline (2012), Ms. Tackett (2014), Mr. Steele (2015) and Mr. Stroud (2016).2 Plaintiff

testified that she believes she was denied a promotion to Major based on gender

discrimination. (Maness Dep. at 129 [Doc. #47-14 at 28].) Plaintiff notes she had greater

seniority than those selected and that her employee evaluations were always “exceeds

expectations.”3 In response, Defendant contends that the selection of a Major was not based

simply on seniority or past evaluations, as reflected by the fact that there were also males with



        2  Because the statute of limitations has expired with respect to Plaintiff’s denials of promotion in April
2011 and March 2012, the Court considers those as part of the historical evidence but not as separate
discrimination claims. EEOC v. Commercial Office Prods. Co., 486 U.S. 107, 110 (1988); Zipes v. Trans World
Airlines, Inc., 455 U.S. 385, 393 (1982); Guseh v. N. Carolina Cent. Univ., 423 F. Supp. 2d 550, 560 (M.D.N.C.
2005).
         3 In her deposition, Plaintiff took the position that it would be unlawful to promote someone with less

seniority. (Pl. Dep. at 195, 199 [Doc. #47-14 at 49, 50].) Plaintiff noted her longer history of doing quality
work, her master’s degree, and her history of “exceeding expectations” on her evaluations. (Id. at 277-78 [Doc.
#47-14 at 64, 65.) Plaintiff also testified that she was better qualified because, “I’m a female, and I think the
fact that diversity is required at that level is obviously the primary reason.” (Maness Dep. at 279 [Doc. #47-14
at 66].) As to this last point, however, it is clear that Title VII “does not demand that an employer give
preferential treatment to minorities or women.” Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248,
259 (1981). Instead, as discussed below, Title VII prohibits employers from making employment decisions
based on unlawful criteria, such as denying a promotion based on the individual’s gender.

                                                             3
more seniority who were not selected. In addition, Defendant notes that Plaintiff had a

reputation for being “rigid” or “black and white” that made her less suited for the top

management positions. This is reflected in a Human Resources investigation that was

undertaken after Plaintiff filed her grievance. According to the investigation, it was reported

that Plaintiff was rigid in her approach at times and had a reputation for not getting over

discipline or performance issues that an employee has, a reputation for seeing things as black

and white, and a “tendency to hyperfocus on individuals.” (Maness Dep. at 202, 215, 216,

218 [Doc. #47-14 at 51, 52, 53, 54].) Discovery in this case included those contentions and

the promotion decisions noted above, as set out sequentially below.

        Chief Fealy (2003-2012 tenure) promoted Plaintiff to Captain in 2005. (Maness Dep.

at 67 [Doc. #47-14 at 11].)4 In 2007, Chief Fealy engaged a consultant to conduct a review of

the High Point Police Department. The review noted the perception of favoritism or a “good

old boy” system in the Department. The consultant noted that the perceived “good old boy”

network was not defined just by gender, since males were excluded from the network as well.

The consultant recommended that the Department provide additional opportunities for

leadership and recommended that promotions be more transparent. (Oberle Dec. [Doc. #56-

3] at 3.) Chief Fealy then solicited additional input from the captains, and that report

concluded that the command staff “seems to agree that there have been some situations where

some employees have received preferential treatment from friends who are ranking

individuals,” and that this type of favoritism towards friends can “affect morale.” (Memo



        4At the time of Plaintiff’s promotion, 17 Lieutenants had the same or more experience, but Plaintiff
was nevertheless promoted over them. (Schultz Decl. [Doc. #47-2] at 2.)
                                                         4
[Doc. #56-5] at 4.) Chief Fealy implemented several suggestions to help alleviate the

perception of the “good old boy” network and address the issues that had been raised. (Id. at

4-5; Fealy Decl. [Doc. #47-5] at 1-2.)

       Captain Fealy did not promote Plaintiff to Major in 2007 or 2011, but did move her

into a position over the administrative unit, which was a “positive move” into a “springboard

position.” (Maness Dep. at 118 [Doc. #47-14 at 25].) According to Plaintiff, Chief Fealy told

her that “your day will come” and “I’m sure that you’ll be a major someday.” (Maness Dep.

at 127 [Doc. #47-14 at 26].) Chief Fealy testified that the Chief selected the three majors

because they operated as assistant chiefs and it was “in the best interest of the department and

to me as the chief to be able to select the people who were my closest advisors and people

that I depended upon to be part of my work team.” (Fealy Dep at 65 [Doc. #47-17 at 7]).

Chief Fealy testified that Plaintiff’s reputation among her troops was that many of them viewed

her as being “very rigid” and “sometimes a little mean and retaliatory,” and “once you were in

the dog house with her, you couldn’t get out.” (Fealy Dep at 77 [Doc. #47-17 at 8].) Chief

Fealy testified that Plaintiff’s peers, including Captain Urger, Captain Thompson, and Captain

Williams, all similarly reported to Chief Fealy regarding Plaintiff’s reputation, creating a

“combined picture” that Plaintiff had that reputation. (Fealy Dep. at 78 [Doc. #47-17 at 9].)

Chief Fealy also testified that it was perceived that Plaintiff showed favoritism to certain

employees. (Fealy Dep. at 80-81 [Doc. #47-17 at 11-12].) According to Chief Fealy, some

people respected and followed Plaintiff’s command but some did not and “[a] lot of people

feared” Plaintiff. (Fealy Dep. at 83 [Doc. #47-17 at 13].) Chief Fealy did not necessarily share

these feelings about Plaintiff, and noted that one of Plaintiff’s lieutenants reported that


                                                   5
Plaintiff could be “pretty misunderstood” and “pretty relentless in her supervision.” (Fealy

Dep. at 103 [Doc. #47-17 at 16].) Plaintiff notes that Chief Fealy specifically assigned her to

handle officers with significant disciplinary problems, and she was successful in that role.

(Maness Decl. [Doc. #56-1] ¶¶ 13, 15.) Chief Fealy stated that he spoke to Plaintiff about

these issues, and made sure that she understood that the department’s philosophy “was that

anytime we have a developmental issue with an employee who’s not – not meeting the

standards, that we develop that person and not break them, that we allow them an opportunity

to earn their way out of the doghouse.” (Fealy Dep. at 105 [Doc. #47-17 at 17].) Chief Fealy

noted that he spoke to Plaintiff about “being very rigid and everything is black and white,”

and noted that he also used those words when discussing Plaintiff with the Majors at the time.

(Fealy Dep. at 116 [Doc. #47-17 at 20].) Chief Fealy also testified that he still believed that

Plaintiff had what it took to be a major “with a little bit more development and rounding off

this – this little edge of her employees either misperceiving what she’s doing or – or her actually

doing it, once that was taken care of, I think she’d be – I think she’d be an excellent major.”

(Fealy Dep. at 115 [Doc. #47-17 at 19].)

       When Chief Fealy retired in 2012, he recommended Marty Sumner to replace him as

Chief. Chief Sumner (2012-2016 tenure) testified that when he selected Major Casterline in

2012, he considered all of the Captains for the position, and selected Mr. Casterline because

he was a “really good negotiator” and “[h]e was really adept at working with either team

members of the department who might have a conflict or working with a member of the

community and being able to talk through the issue, calm them down, and reduce down to the

simplest thing and work out problems, which was something I had seen him do over the


                                                    6
years.” (Sumner Dep. at 55-56 [Doc. #47-15 at 5-6].) Chief Sumner also noted that Mr.

Casterline had been involved in a focus deterrence project and was the most knowledgeable

to be able to implement that project, which was a focus at the time. (Sumner Dep. at 54-57

[Doc. #47-15 at 4-7].) In addition, Chief Sumner noted that Mr. Casterline had good

administrative skills, was a people person, was very innovative and creative, and created a well-

rounded group with the other two majors. (Sumner Dep. at 55-57 [Doc. #47-15 at 5-7].)

Chief Sumner noted that he considered Plaintiff along with all of the other Captains for the

position, that almost all of the Captains including Plaintiff were qualified, and that he made

the determination based on leadership ability and fit in the group. (Sumner Dep. at 64-65

[Doc. #47-15 at 11-12].) He noted that Plaintiff had “a reputation of if employees got on her

bad side, they couldn’t be forgiven or restored.” (Sumner Dep. at 69 [Doc. #47-15 at 13].)

He testified that this did not eliminate her from consideration, but was “something I would

watch,” and he was “picking the person most qualified; not eliminating the other nine or 10.”

(Sumner Dep. at 73 [Doc. #47-15 at 15].) Plaintiff alleges that she was more qualified because

she had 22 years of service experience while Mr. Casterline had 21 years of service. (Maness

Dep. at 283 [Doc. #62-1 at 7].)

       For the next opening in March 2014, Chief Sumner selected Angela Tackett for

promotion to Major. Plaintiff does not specifically challenge this decision since the promotion

went to another female Captain. However, Plaintiff does contend that she was more qualified

than Ms. Tackett because Plaintiff had achieved the rank of Lieutenant and Captain earlier and

because Ms. Tackett’s service had not been continuous. (Maness Dep. at 282 [Doc. #62-1 at

6].)   As to the selection of Ms. Tackett, Chief Sumner noted that everyone was again in


                                                   7
consideration, and he selected Ms. Tackett because she had done well taking control in her

most recent assignment, and she had been a good adviser for Chief Fealy. (Sumner Dep. at

89 [Doc. #47-15 at 19].) He noted that Ms. Tackett had prior investigative experience, was a

strong leader, and that selecting her for the position was a “great decision” because she

“performed fantastically” as a Major. (Sumner Dep. at 90 [Doc. #47-15 at 20].) Chief Sumner

testified that he considered Plaintiff for the position but felt that Ms. Tackett was a “better

fit.” (Sumner Dep. at 90-91 [Doc. #47-15 at 20-21].) Plaintiff contends that Chief Sumner

promoted Ms. Tackett because Ms. Tackett told him that he needed to promote a female or

Ms. Tackett would go see an attorney. (Pl.’s Decl. [Doc. #56-1] ¶ 30(c)). However, Ms.

Tackett testified at her deposition that she only told Chief Sumner that “there had never been

a female Assistant Chief in High Point and that it would be nice if he would be the one to

make that happen.” (Tackett Dep at 28 [Doc. #47-16 at 2].) Chief Sumner noted that he did

not take race or gender into account in making the determination, but ultimately selected Ms.

Tackett as the best fit. (Sumner Dep. at 103, 91 [Doc. #47-15 at 26, 21].)

       Major Tackett retired a year later, and Chief Sumner selected Ken Steele as the next

Major. Chief Sumner noted that Mr. Steele had directly reported to him in the past. (Sumner

Dep. at 99 [Doc. #47-15 at 23].) Chief Sumner stated that he selected Mr. Steele over Plaintiff

because Mr. Steele “had been there for a long time as well,” and he had “[v]ery good

judgment,” was “very well respected by the officers,” and was “very much viewed as being fair

in his dealings or his recommendations.” (Sumner Dep. at 101-02, 221-22 [Doc. #47-15 at




                                                  8
24-25, 30-31]).5 In addition, Chief Sumner asked Major Tackett for her recommendation, and

she recommended Ken Steele as her replacement. (Tackett Dep. at 101 [Doc. #56-35 at 17].)

According to Major Tackett, Chief Sumner “had already said he wasn’t going to promote

[Plaintiff]” because “[h]e said that she saw everything black and white. She had a reputation

of going after employees rather than trying to change their behavior.” (Id.) Major Tackett

noted that she did not have personal knowledge of the basis for Plaintiff’s reputation in this

regard, but Major Tackett noted that it was what Chief Sumner had said at the time in 2015.

(Id.) In terms of Plaintiff potentially being selected as Major in the future, Major Tackett said,

“I don’t know if I would recommend her or not. To be honest with you, I don’t know.”

(Tackett Dep. at 102 [Doc. #56-35 at 18].)                Plaintiff contends that she was more qualified

than Mr. Steele because she had 25 years of service and 10 years as Captain while Mr. Steele

had 23 years of service and 7 years as Captain. (Pl.’s Resp. Br. [Doc. #59] at 6.) However,

Defendant notes that at the time of Mr. Steele’s promotion to major, four other male Captains

also had as much or more experience than Mr. Steele but were not selected. (Schultz Decl.

[Doc. #47-2] at 3.)

        When Chief Sumner retired, a third party was brought in to handle recruitment and

selection of the new Chief. Ultimately, Major Kenneth Schultz was chosen as the new Chief.

Chief Schultz then chose Travis Stroud to fill his spot as one of the three Majors. Chief

Schultz testified that in making that selection, he wanted a well-balanced team, and was looking


         5 Plaintiff’s journal entries reflect that she did not get along well with Chief Sumner. As early as October

2012, she wrote, “It is my opinion that Sumner has no use for me, for whatever reason he does not like me. . . .
Some ways it has affected me: I am not as dedicated to the job any more – I still do good work and am
conscientious, but I am not passionate or motivated as I once was.” (Maness Dep. Ex. 5 [Doc. #47-14 at 80]).
By 2014, she wrote, “I am hoping that Sumner leaves in 2015. He is manipulative and evil. I don’t like him,
nor trust him.” (Id. at 93.)
                                                              9
at personalities, performance, relationships between officers and the potential supervisor,

levels of respect within the agency for an individual, and leadership qualities. (Schultz Dep. at

32-33 [Doc. #47-22 at 3-4].) Chief Schultz noted that all 11 captains were qualified to be a

major. (Schultz Dep. at 40, 35 [Doc. #47-22 at 9, 6].) Chief Schultz testified that he selected

Mr. Stroud because he took the lead on projects, was very proactive, was a “very mentoring

supervisor,” had a very strong relationship with officers, and was very positive. (Schultz Dep.

at 82 [Doc. #47-22 at 14].) Past-Chief Sumner also noted that Mr. Stroud was “a leader among

Captains.” (Sumner Dep. at 222 [Doc. #47-15 at 31].) Plaintiff contends that she was more

qualified because she had 26 years of service and 11 years as Captain while Mr. Stroud had 21

years of service and 5 years as Captain. (Pl.’s Resp. Br. [Doc. #59] at 7.) However, Defendant

notes that at the time of Mr. Stroud’s promotion to Major, seven other male captains had as

much or more experience as Mr. Stroud but were not selected. (Schultz Decl. [Doc. #47-2]

at 3.)6

          With respect to the decision to select Mr. Stroud, Chief Schultz also noted that he had

been Plaintiff’s direct supervisor (Shultz Dep. at 33 [Doc. #47-22 at 4]), and that he did not

think she was unfit to be a major (id. at 110 [Doc. #47-22 at 15]), but he did have concerns

that “if she had a particular problem, a disciplinary action with an individual, that she tended

to maintain that. Maintain an almost adversarial relationship with that individual going

forward.” (Shultz Dep. at 41 [Doc. #47-22 at 10].) Chief Schultz noted at least two occasions


          6 Defendant also notes that in the four years preceding the March 2015 and April 2016 Major

promotions, Mr. Steele and Mr. Stroud received equal or better scores on their employee evaluations than
Plaintiff (Schultz Decl. [Doc. #47-2 and #50-3] at 3). Plaintiff contends that she had a longer history of good
evaluations and that some of the evaluation forms were abbreviated versions that could not be fairly compared.
Either way, the testimony reflects that all of the captains generally had equally good evaluations, and the other
factors discussed above were considered in determining who would be selected for promotion to major.
                                                           10
when he was a Major when Plaintiff recommended discipline that he rejected as too harsh.

(Shultz Dep. at 43-45 [Doc. #47-22 and #50-12.]) In her declaration, Plaintiff also described

those incidents, and noted that Schultz “overruled” her recommendations, and that she

“disagreed with both [of Schultz’s] decisions but respected the fact that my supervisors had

the right to make them,” although Plaintiff further noted that, “I believe that my actions and

recommendations were measured and absolutely necessary.” (Pl. Decl. [Doc. #58-1] ¶ 35(g).)

Plaintiff also described another incident in which she made a recommendation that Chief

Schultz did not sustain, and Plaintiff noted that she “disagreed with the final action given the

seriousness of the incident” but she “respected Chief Shultz’s authority to make the final

decision.” (Pl. Decl. [Doc. #58-1] ¶ 35(h).)7

        Plaintiff contends that none of her supervisors indicated any criticism of her

management style until after she filed a grievance. (Maness Decl. [Doc. #56-1] ¶ 35(b).)

Plaintiff acknowledges that Chief Fealy discussed with her the fact that she had a reputation

among officers for being “rigid” or “black and white,” but Plaintiff contends that Chief Fealy

did not present this as a criticism, and that she otherwise “never received that criticism from

any of [her] superiors.” (Maness Decl. [Doc. #56-1] ¶ 24.) However, Plaintiff’s own essays

and journals include some self-reflection regarding her management style and temperament.

In a paper she wrote for her master’s degree program in 2006, Plaintiff set out her view of




        7  The Court notes that the details regarding these incidents were filed under seal to protect the private
personnel information of individuals who are not parties to this case. The Court will separately address the
motions to seal, but the Court has set out the information above to provide the relevant information as it relates
to Plaintiff, without including the unnecessary details regarding the third parties.
                                                           11
leadership and law enforcement, and noted her personal views and her challenges. In the last

section, she wrote:

       Forgive: This is one of my greatest challenges as a leader. For some reason that
       I cannot quite explain, I bear the burden of every transgression of my officers
       and carry their failures as my own. I take things personally and constantly
       review my actions to see where I have gone wrong. I have a hard time forgiving
       the officer who deliberately commits policy violations or does not live up to my
       standards. This is an ongoing struggle for me and I am well aware of the fact
       that I must practice forgiveness and allow others to make mistakes. Personnel
       matters are a constant variable for the police leader. The best course of action
       is to hold officers accountable for their mistakes, take appropriate action, and
       then let it go. I wear my heart on my sleeve so it can be apparent when I am
       disturbed about something, plus I usually am not shy about letting it be known.
       When you have a great deal of ownership and loyalty to the cause, you only
       want to give your best and to have everyone around you do the same. Holding
       grudges and keeping resentments about shortcomings does not benefit anyone.
       I have to learn not to take each policy violation as a personal slap in the fact.

(Maness Dep. [Doc. #47-14] at 126.) In addition, Plaintiff’s medical records include a self-

reflective summary prepared by Plaintiff in July 2010, which states:

       Hyper-focused/Fixated: I get focused on a particular detail and cannot let it go.
       I will hash over it and discuss it endlessly to seek some resolution, but I never
       can. I look at it from a hundred different angles and then start all over again. I
       may talk to multiple people to get their “take” on the issue and still not be
       satisfied. I am told most people would not devote ten second[s] to thoughts I
       can obsess over for hours. I blow things way out of proportion and believe
       small issues are such a big deal and I cannot understand why everyone else is
       not as alarmed as I. I will distort facts to prove my points.
       ....
       Irrational thoughts and behaviors: I can make accusations against others which
       have no apparent basis or merit.
       ....
       Mild Paranoia/Fear: Sometimes I feel as though people are out to screw me
       over, especially at work.




                                                  12
(Pl.’s Summ. Statement [Doc. #50-4] at 310-314.)8                    Plaintiff also submitted a current

Declaration, setting out and defending her views:

        I have strongly believed over the years that in order to carry out our important
        mission of protecting the public, we need to be committed to excellence in our
        officers’ performance. We should encourage our officers always to do their
        best, praise them for their accomplishments, and hold them accountable when
        they do not meet our standards. I have invariably credited officers working
        under me for their commitment and good performance and accomplishments
        – big and small – both publicly among their peers and privately in informal
        communications and in their evaluations. By the same token, if an officer was
        not performing his assignments or meeting our standards, I did not hesitate to
        address the problems in a constructive manner. That was my philosophy at all
        times; this is the philosophy of most of the command officers of the HPPD;
        and, in my view, that is the only acceptable philosophy of personnel
        management for a para-military organization that has such important
        obligations to the public.
        ….
        I am very black-and-white on the standards to be applied to officers’
        performance, including my own, and the need for our department and our
        officers to be accountable to the City and the public, and strive to be the best
        we can be in our important work. . . . [T]hat does not mean I cannot accept
        mistakes and failures on the part of officers. Everyone makes mistakes at times;
        it is how we respond to the mistakes that is important. The implication that I
        am unable to excuse officers for the “mistakes” or failures to meet our standards
        is absolutely false. . . . I believe in progressive discipline, I believe in making
        allowances for personal problems that might affect officers’ performance, and
        I have always done so.

(Maness Decl. [Doc. #56-1] ¶¶ 16, 35(c).) Similarly, at her deposition, Plaintiff testified as

follows:

        Q.     There’s been a lot of talk about black and white almost to the point it
        sounds like a talking point at this point, and even you may have used it in terms
        of a mental health counselor. What do you think of as black and white? What
        does that mean to you?
        A. My definition of that phrase is to have a very defined sense of values and
        what’s right and what’s wrong.

        8 Plaintiff’s medical records were filed under seal, and the Court will separately address the motion to
seal. However, the summary the Plaintiff prepared in 2010 is set out above to the extent it is relevant to the
claims that Plaintiff elected to bring in this case.
                                                          13
       Q. Okay. And does that interfere in any way with your discipline of employees?
       A. No, sir.
       Q. In your opinion, based on your long career with the police department, is a
       good strong feeling about what’s right and wrong a good attribute to have?
       A. Absolutely.

(Maness Dep. at 309 [Doc. #62-1 at 9].)

       As a result of her denials of promotion, Plaintiff filed her charge of discrimination with

the EEOC on June 16, 2016. (Pl.’s Compl. at 12.) The EEOC subsequently issued a Notice of

Right to Sue on February 2, 2017. Thereafter, Plaintiff filed this action in this Court on April

28, 2017, asserting violations of Title VII and of her constitutional rights under the Fourteenth

Amendment, pursuant to 42 U.S.C. § 1983. Plaintiff seeks compensatory damages as well as

specific performance in the form of “immediate promotion to the position of Major.” (Pl.’s

Compl. at 13.) Plaintiff also seeks a declaration that “the acts, practices, and policies of

[Defendant] were in violation of [Title VII] and the Constitution of the United States.” (Pl.’s

Compl. at 15.) After a period of discovery, Defendant filed a Motion for Summary Judgment

[Doc. #46] as to both of Plaintiff’s claims.

II.    STANDARD

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247 (1986). A genuine issue of fact exists if the evidence presented

could lead a reasonable fact-finder to return a verdict in favor of the non-moving party. Id. at

255. A court considering a motion for summary judgment must view all facts and draw all


                                                  14
reasonable inferences from the evidence before it in the light most favorable to the non-

moving party. Id. The proponent of summary judgment “bears the initial burden of pointing

to the absence of a genuine issue of material fact.” Temkin v. Frederick Cty. Comm’rs, 945

F.2d 716, 718 (4th Cir. 1991) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). If the

movant carries this burden, then the burden “shifts to the non-moving party to come forward

with facts sufficient to create a triable issue of fact.” Id. at 718-19 (citing Anderson, 477 U.S.

at 247-48). A mere scintilla of evidence supporting the non-moving party’s case is insufficient

to defeat a motion for summary judgment. See, e.g., Shaw v. Stroud, 13 F.3d 791, 798 (4th

Cir. 1994); see also Anderson, 477 U.S. at 248 (non-moving party may not rest upon mere

allegations or denials). Rather, the party opposing summary judgment must point to specific

facts in the record “showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S. at

324 (internal quotation marks omitted). “The summary judgment inquiry thus scrutinizes the

plaintiff’s case to determine whether the plaintiff has proffered sufficient proof, in the form

of admissible evidence, that could carry the burden of proof of [her] claim at trial.” Mitchell

v. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993).

III.      DISCUSSION

       A. Title VII Claim for Sex Discrimination

          In this case, the Court considers these summary judgment standards in the context of

the framework established for Title VII claims. Title VII prohibits an employer from

discriminating with respect to compensation, terms, conditions, or privileges of employment,

because of a person’s sex. 42 U.S.C. § 2000e–2(a)(1). If a plaintiff has no direct evidence of

discrimination, she may use the burden-shifting scheme of McDonnell Douglas Corp. v.


                                                   15
Green, 411 U.S. 792 (1973), and Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248 (1981).

Under that framework, if the plaintiff establishes a prima facie case of discrimination, the

burden of going forward shifts to the employer, who must articulate a legitimate, non-

discriminatory reason for the alleged discriminatory act. Burdine, 450 U.S. at 253. Once the

employer has offered a legitimate, non-discriminatory reason, the burden then shifts to the

employee to prove that the reasons offered by the employer were not its true reasons, but

were a pretext for discrimination. Id.; see also Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 148 (2000) (holding that “a plaintiff’s prima facie case, combined with sufficient

evidence to find that the employer’s asserted justification is false, may permit the trier of fact

to conclude that the employer unlawfully discriminated,” but “an employer would be entitled

to judgment as a matter of law if the record conclusively revealed some other,

nondiscriminatory reason for the employer’s decision, or if the plaintiff created only a weak

issue of fact as to whether the employer’s reason was untrue and there was abundant and

uncontroverted independent evidence that no discrimination had occurred”). The ultimate

burden of proving discrimination remains at all times with the plaintiff. Burdine, 450 U.S. at

253.

       With respect to the denials of promotion which occurred in March 2015 and April

2016, to set out a prima facie case in this context, Plaintiff must present evidence that (1) she

is a member of a protected group; (2) she applied for the position in question; (3) she was

qualified for the position; and (4) she was rejected for the position under circumstances giving

rise to an inference of unlawful discrimination. Bryant v. Aiken Regional Medical Centers,

Inc., 333 F.3d 536, 544-45 (4th Cir. 2003) (internal quotations omitted)). Here, Plaintiff is a


                                                   16
member of a protected class, as a female. Plaintiff asserts that she has “excelled in her

performance” while employed by High Point Police Department and was qualified for the

position of Major. On this point, while Plaintiff’s supervisors set out various reasons why

others were selected for promotion to Major instead of Plaintiff, they do not contend that she

was not qualified. In addition, it is undisputed that in March 2015 and April 2016, male

candidates with less seniority were selected instead. Defendant nevertheless contends that

even if Plaintiff has established a prima facie case, it has set out a legitimate non-discriminatory

reason for the decision to promote a male candidate instead of Plaintiff in each instance.

Specifically, Defendant notes that seniority was not determinative for male or female

candidates, that the individuals selected had specific experience and qualities that made them

better for the position, and that Plaintiff’s temperament and leadership style made her less

suited to the senior management positions as compared to other Captains when considered

for promotion to Major. The burden then shifts to Plaintiff to put forth a sufficient basis on

which the jury could find that Defendant’s stated reasons for failing to promote Plaintiff were

not legitimate, but rather, were pretext for discrimination. See Holland v. Wash. Homes, Inc.,

487 F.3d 208, 214 (4th Cir. 2007) (noting that at this point, “the burden to demonstrate pretext

has ‘merg[ed] with the ultimate burden of persuading the court that [the plaintiff] has been the

victim of intentional discrimination’” (quoting Burdine, 450 U.S. at 256)).

       In her Response Brief, Plaintiff contends that Defendant’s stated reasons for failing to

promote Plaintiff are subjective and are “inconsistent post-hoc explanations.” (Pl.’s Resp. at 9.)

Specifically, Plaintiff asserts that when Defendant was considering Plaintiff for promotion to

Major, the Police Chiefs “relied solely on their subjective perceptions of Plaintiff’s


                                                    17
qualifications…which are impossible to define by any objective means, and are malleable to

the results they seek to justify.” (Id. at 13.) Plaintiff contends that the subjective process used

to select Majors “is inherently flawed, runs contradictory to basic principles of human

resources and promotional best practices, and creates a greater likelihood of discrimination.”

(Pl.’s Resp. Br. [Doc. #59] at 12.) Plaintiff further cites to the deposition of Defendant’s

Director of Human Resources, who was asked whether “the lack of transparency in selection

procedures or promotional procedures has the effect of hiding -- or can have the effect of

hiding discrimination?” (Kirkwood Dep. at 57 [Doc. #56-34 at 6].) Director Kirkwood

responded that “the lack of transparency in the process can give the appearance of an unfair

process.” (Id.) However, these arguments fail to address that though the criteria considered

for each promotion may have been based in part upon subjective determinations, the given

reasons for denying Plaintiff’s promotions were nevertheless non-discriminatory. Further,

Title VII does not require an objective or transparent hiring process. In addressing subjectivity

in hiring decisions, the Fourth Circuit has held that

       Obviously it must be possible for employers legally to make employment
       decisions that disfavor qualified minority employees on the basis of a
       comparative evaluation of their qualifications with those of other applicants.
       Concededly, when that evaluation is to any degree subjective and when the
       evaluators are themselves not members of the protected minority, the legitimacy
       and nondiscriminatory basis of the articulated reason for the decision may be
       subject to particularly close scrutiny by the trial judge. But, as the Supreme Court
       pointed out in McDonnell Douglas itself, the mere fact that subjective criteria
       are involved in the reason articulated by an employer does not prevent
       according it sufficient rebuttal weight to dispel the inference of discrimination
       raised by the prima facie case.

Page v. Bolger, 645 F.2d 227, 230 (4th Cir. 1981) (citing McDonnell Douglas, 411 U.S. at 803).

Similarly, this Court has held that “[s]ubjective criteria may be used in assessing an employee’s


                                                    18
eligibility for promotion” and that “[t]he subjective nature of the criteria alone does not render

the criteria invalid.” Chapman v. Lorillard Tobacco Co., 342 F. Supp. 2d 383, 390-91

(M.D.N.C. 2004). The ultimate issue is still whether Plaintiff was not selected because of her

gender, which Plaintiff has failed to illustrate in this case. See McCarthney v. Griffin-Spalding

Cty. Bd. of Educ.,791 F.2d 1549, 1552 (11th Cir. 1986) (holding that “Title VII does not

require an employer to hire or promote the most qualified applicant; it only requires that the

employer make such decisions without regard to race, sex, religion, color, or national origin.”);

Ousely v. McDonald, 648 F. App’x 346, 349 (4th Cir. 2016) (“When evaluating pretext, it is

not within [the Court’s] purview to question whether the employer’s proffered basis for the

disputed action ‘was wise, fair, or even correct, ...so long as it truly was the reason for’ the

action.” (quoting Laing v. Fed. Express Corp., 703 F.3d 713, 722 (4th Cir. 2013)).9

        Here, although Defendant used some subjective evaluations of Plaintiff’s qualifications

to determine her eligibility for promotion, Plaintiff has failed to articulate how such evaluations

were false or were pretext for gender discrimination. First, Plaintiff has failed to address

Defendant’s contention that Plaintiff’s male counterparts were held to the same subjective

scrutiny when similarly determining their eligibility for promotion. Specifically, when

determining who to consider for promotion to Major, the various Chiefs considered factors

such as “each Captain’s specific skillset and what he/she could bring to the Executive Team”

and “the Captain’s personality type to determine who ‘could complete and complement the




        9 Of course, there may be many good reasons for implementing a more formal, objective promotional
system, including potentially avoiding the perception of discrimination, and thus potentially avoiding the filing
of a lawsuit and the need for discovery. However, it is not the Court’s role to sit as a “super-personnel”
department dictating the type of system that should be used.
                                                           19
skills or weaknesses of the other two Majors.’” (Def.’s Br. at 9.) In addition, with respect to

seniority, it is undisputed that other male Captains with more experience than Mr. Steele and

Mr. Stroud were also not promoted, and seniority was thus not the determining factor. 10

Similarly, Plaintiff contends that she was more qualified than Mr. Steele and Mr. Stroud based

on her employee evaluations, but the record reflects that, like Plaintiff, the other Captains

considered for promotion all had evaluations of “exceeds expectations,” and in the four years

preceding the March 2015 and April 2016 Major promotions, Mr. Steele and Mr. Stroud

received equal or better scores on their employee evaluations than Plaintiff. See also Anderson

v. Westinghouse Savannah River Co., 406 F.3d 248, 272 (4th Cir. 2005) (“Furthermore, the

performance evaluation is a review of an employee’s performance in her current position,

while the process of selecting a person for a promotion involves a consideration of how that

employee will perform in a different position. In other words, the performance evaluation and

the interview selection stage, which involves an analysis of how the applicant meets the core

and functional competencies of the position that is open, are not interchangeable. We do not

sit as a ‘super-personnel department weighing the prudence of employment decisions’ made

by the defendants.” (quoting DeJarnette v. Corning, Inc., 133 F.3d 293, 299 (4th Cir.1998)).

Plaintiff has also failed to present any evidence that Mr. Steele did not have good judgment,

or was not well-respected by the other officers, or was not viewed as being fair in his

recommendations, nor has Plaintiff presented evidence that Mr. Stroud had not taken the lead

on projects, was not proactive and positive, was not a mentoring supervisor, or did not have


        10   The Court also notes that Plaintiff’s 25 years’ experience compared to Mr. Steele’s 23 years, and
Plaintiff’s 26 years compared to Mr. Stroud’s 21 years, would not reflect that Plaintiff had demonstrably superior
qualifications even if seniority and experience was considered.
                                                           20
a strong relationship with the officers he supervised, as cited by their respective Chiefs as the

reasons for their selection.

        Finally, the record is clear that that the various Chiefs had some concerns regarding

Plaintiff’s management style, at least as perceived by the officers she supervised, including

Plaintiff’s tendency to see things as “black and white,” her inability to forgive, taking things

personally, and holding grudges and keeping resentments about shortcomings. Defendant

notes that Plaintiff was counseled about these issues, and Plaintiff admits that Chief Fealy

discussed the issues with her. In addition, Plaintiff’s own essays and journals reflect these

same tendencies.11 Plaintiff also admits that she recommended harsher discipline on several

occasions but was overruled by Chief Shultz, and that she disagreed with Chief Schultz’s

determinations, and continues to disagree with those determinations. Plaintiff also in her

deposition and Declaration defends the importance of seeing right and wrong clearly, even if

that is perceived as being “black and white,” and Plaintiff also notes the importance of holding

officers she supervises to high expectations, including by imposing discipline as necessary. It

is not this Court’s role to determine whether Plaintiff’s approach to internal employee

management and discipline is preferable – those are determinations to be made by the Chief

of Police and the City of High Point. Plaintiff clearly has an approach that differs, at least to

some degree, from other managers in the Department, as recognized by several Chiefs and

other Majors, and that approach was determined to be less suited for the higher level



        11 Plaintiff contends that reference to her medical records reflects an invalid reliance on after-acquired
evidence to justify an earlier employment determination. However, Defendant does not rely on the later
evidence to justify the promotion determination. Rather, Defendant simply notes that the evidence in Plaintiff’s
own journals and essays corroborates the reasons previously given by Plaintiff’s various supervisors for not
selecting her for the position of major.
                                                           21
management position of Major, although Plaintiff continued to be appreciated for her work

in her role as Captain.       There is simply no basis to conclude that this is a “post-hoc

rationalization.” As discussed above, Plaintiff admits that Chief Fealy discussed the issue with

her during his tenure as Chief; the undisputed evidence reflects that Chief Fealy discussed this

issue with other Majors at the time; Angela Tackett testified that Chief Sumner told her in

2015 that he was not going to promote Plaintiff specifically because of this issue; Plaintiff

acknowledges that she disagreed with Chief Schultz’s decision to overrule her disciplinary

recommendations on several occasions; and Plaintiff’s own essays and journals corroborate

and confirm that these were issues for her. Indeed, as noted above, Plaintiff in her deposition

and Declaration continues to defend her approach to discipline and employee management,

which is simply not the approach that the Chiefs were looking for in a Major.

       The Court notes that Plaintiff also contends that “[the] culture of the High Point Police

Department, and its resulting pattern and practice of discrimination, has prevented [P]laintiff

from rising to the top where she belongs.” (Pl.’s Resp. Br. at 2). Plaintiff asserts that Defendant

has a “history of gender discrimination” as evidenced by: (1) only having one female Major

(Angela Tackett), who Plaintiff contends was promoted only because Ms. Tackett threatened

litigation if a female was not promoted; and (2) by the existence of a “Good Old Boy

Network,” which was identified by the executive management consultant in 2007. (Pl.’s Resp.

Br. at 9-11). However, as to the first contention, Plaintiff herself testified that she does not

know of any other female who was denied a position as Major based on gender discrimination.




                                                    22
(Maness Dep. at 129 [Doc. #47-14 at 28].)12 In addition, Plaintiff has no admissible evidence

to support her contention that Ms. Tackett threatened litigation if a female was not promoted

to Major, given that Ms. Tackett testified that no such threat was made.13 As to the second

contention, even if the 2007 report is considered, nothing in the report would provide a

sufficient basis on which a jury could find that Plaintiff was not promoted to Major because

of her gender, given the record set out above.14

        Ultimately, the Court cannot conclude that Plaintiff has presented any evidence from

which a jury could find that Defendant’s given legitimate, non-discriminatory reasons are false

or are a pretext for gender discrimination. As a result, Plaintiff has not presented evidence

which could lead a reasonable fact-finder to return a verdict in her favor, and the Court cannot

conclude that a genuine issue of material fact exists warranting a denial of summary judgment.




          12 The Court also notes that Defendant presented an expert report concluding that “there were no

statistically significant differences between the gender composition of those selected for Major and the gender
composition (‘benchmarks’) of the 1) full-time law enforcement officers nationwide, 2) full-time law
enforcement officers in cities similar in size to High Point, 3) full-time HPPD law enforcement officers, and 4)
HPPD Captains.” (Expert Report, Def. Br. Ex. K at 1 [Doc. #47-12 at 2].) Plaintiff has not presented a
contrary or rebuttal report with regard to these statistics.

        13 In any event, Plaintiff’s contentions regarding the circumstances of Ms. Tackett’s promotion would
not support the conclusion that the reasons given for selecting others (including Ms. Tackett) instead of Plaintiff
were false and were simply a pretext for gender discrimination.
        14  Moreover, to the extent that Plaintiff makes reference to a pattern or practice claim, the Fourth
Circuit has held that “individuals do not have a private, non-class cause of action for pattern or practice
discrimination under § 1981 or Title VII.” Lowery v. Circuit City Stores, Inc., 158 F.3d 742, 759 (4th Cir. 1998),
vacated and remanded in part on other grounds, 527 U.S. 1031 (1999); see also Williams v. Giant Food Inc.,
370 F.3d 423, 430 n. 3 (4th Cir. 2004) (“Lowery ... held that an individual plaintiff (as opposed to a class action
plaintiff) cannot pursue a cause of action based on a pattern or practice of discrimination or invoke the proof
scheme described in International Brotherhood of Teamsters v. United States.” (internal citation omitted));
Williams v. Aluminum Co. of Am., 457 F. Supp. 2d 596 (M.D.N.C. 2006). Thus, there is no separate “pattern
and practice” claim properly before the Court in this case.
                                                            23
       B. 42 U.S.C. § 1983 Claim for Violation of Equal Protection

       Plaintiff also brings a claim for an “equal protection violation” under 42 U.S.C. § 1983.

An “equal protection violation” occurs when the state “den[ies] a person equal protection

through the enactment, administration, or enforcement of its laws and regulations. Even

though a state law is facially neutral, its administration or enforcement can effect an unequal

application by favoring one class of persons and disfavoring another.” Sylvia Dev. Corp. v.

Calvert County., Md., 48 F.3d 810, 819 (4th Cir. 1995). To establish such a claim, the plaintiff

has the burden of proving more “than the fact that a benefit was denied to one person while

conferred on another,” but rather, “that the state intended to discriminate.” Id. The

McDonnell Douglas framework as set out above applies to discrimination claims brought

under both Title VII and § 1983. See Love-Lane v. Martin, 355 F.3d 766, 786 (4th Cir. 2004).

Thus, because Plaintiff has failed to establish a case under Title VII, a claim brought under

§ 1983 should similarly fail.

III.      CONCLUSION

          IT IS THEREFORE RECOMMENDED that Defendant’s Motion for Summary

Judgment [Doc. #46] be GRANTED.

          This, the 16th day of November, 2018.

                                                       /s/ Joi Elizabeth Peake
                                                     United States Magistrate Judge




                                                    24
